IN THE SUPREME COURT OF TEXAS

                                 No. 08-0882

                   IN RE  JAMES H. MAPLES AND KATHY MAPLES

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for immediate temporary relief in the  form  of
order staying proceedings, filed October 20, 2008, is  granted.   All  trial
court proceedings in  Cause  No.  CL-29,530-A,  styled  Johnny  Partain  and
Teresa C. Partain v. James H. Maples, individually and d/b/a Global Tours  &
Charters and Kathy Maples, individually and d/b/a KBM Bus Leasing, Inc.  and
KBM Bus Leasing, Inc., in the County Court at Law No 1  of  Hidalgo  County,
Texas, are stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., November 20, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 21, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk